Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Response to Arguments
Applicant’s arguments, see Remarks, page 13, filed May 24, 2021, with respect to claims 26-31 have been fully considered and are persuasive.  The rejection of claims 26-31 has been withdrawn due to the cancellation of the claims 26-31. 


Allowable Subject Matter


Claims 1-25 are allowed.

The following is an examiner’s statement of reasons for allowance: 
            
With regards to independent claim 1, the closest prior art of US Patent Application Publication Pub. No. US 20150350460 to Hirata discloses an image forming device comprising (paragraph 36-38; image forming apparatus 100):
       an image forming unit that forms an image on a transfer medium (limitation interpreted under 35 U.S.C. 112(f) as the electro-photographic printer: paragraph 36-42; image forming unit 10 prints on the sheet); and
       a controller that controls multiple image readers capable of performing image reading for the same surface of the transfer medium, and acquires reading results from the image readers (paragraph 37, 44, 61, 70, 72-73; CPU 11 (controller) controls the colorimeter 20 and line sensor 30 (multiple image readers) which scan the same surface of the sheet; CPU 11 obtains reading result from both colorimeter and line sensor), wherein
       the controller is capable of performing failure/no-failure determination for the image on the transfer medium based on the reading results (paragraph 76-80, 84-85; after reading the plate 35, the image of the scanned plate is compared with reference image in storage to determine anomalous values in the scanned image data (failure); if images are same there is no failure; if anomaly no scanning of the printed pattern on sheet (failure) since scanning will result in fail; if no anomaly scanning of the printed pattern is performed since scanning will not fail; pattern image formed on the sheet). 





        US Patent Application Publication Pub. No. US 20150281487 to Motoyama discloses wherein the controller is capable of switching image reading by the multiple image readers between reading by a first number of image readers and reading by a second number of image readers, and of enabling, while the second number of image readers perform reading, at least one of the other image readers to execute a maintenance operation for the at least one of the other image readers (paragraph 46; controller 30; paragraph 62-65, 98-100; as shown in Fig. 6 and 11 when one of scanners 21 or 22 is in scanning mode the other one of scanners 21 or 22 is performing the adjustment process (maintenance); paragraph 79-81; light adjustment can be executed without stopping conveyance thereby eliminating steps s303, s305 (paragraph 81); if steps s303 and s305 are omitted, the second scanning head 22 can perform the light adjustment process (maintenance) while the first scanning head 21 is performing the reading operation on the original since the conveying is NOT stopped).

However as stated in the Remarks pages 13-14 (November 4th, 2019) by the applicant, the system of Motoyama is not combinable with the system of Hirata since in Motoyama the first and second image readers are on opposite side of the medium while in the primary reference of Hirata the first and second image readers are on the same side of the medium. Thus the modification of the reference of Hirata in view of the teachings of Motoyama that teaches to place the first and second image readers at opposite sides of the medium thereby reading different surface of the medium will not make the first and second reading units of Hirata that are on the same side of the medium operable in the way it was setup based on the statement in the Remarks. The Hirata reference will not also operate if modified by Motoyama because as also stated in page 14 of Remarks, the sensor 20 and sensor 30 cannot properly calibrate if they are placed on different side of the medium.

        US Patent Application Publication Pub. No. US 20110169893 to Takafuji discloses wherein the second number being smaller than the first number (paragraph 58, 77-78, 84-90; printer includes first camera, second camera, third camera are used to capture images of the print substrate; one of camera is capturing images (second number) while the other two cameras may not be in range to capture image (first number); second number is one camera while first number is two cameras).

       With regards to independent claims 11, 16, 19, 22, see above statement on Reasons for Allowance for claim 1 since claims 11, 16, 19, 22 recite limitations similar to claim 1.

        In addition to the teachings of the claims 1, 11, 16, 19, 22 as a whole, the closest prior art of record failed to teach or suggest, in a system wherein “multiple image readers capable of performing image reading for the same surface of the transfer medium”:
        “the controller is capable of switching image reading by the multiple image readers between reading by a first number of image readers and reading by a second number of image readers, and of enabling, while the second number of image readers perform reading, at least one of the other image readers to execute a maintenance operation for the at least one of the other image readers”

        Therefore, claims 2-10, 12-15, 17-18, 20-21, 23-25 are allowable for depending on claims 1, 11, 16, 19, 22 respectively.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  










Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
<http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

06/11/2021